internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-104569-99 date date cc dom p si b4 legend decedent school father grandchild grandchild issue whether prepaid tuition payments made by decedent on behalf of grandchild and grandchild to school an educational_institution described in sec_170 a ii of the internal_revenue_code qualify as qualified transfers for purposes of the gift_tax_exclusion under sec_2503 conclusion the prepaid tuition payments made by decedent to school qualify as qualified transfers under sec_2503 facts beginning in the decedent entered into a series of tuition payment arrangements with school a private school providing classes for preschool through 12th grade under the arrangements school sent decedent an invoice covering tuition for her two grandchildren grandchild and grandchild for multiple future years the decedent made the following payments date dollar_figure for tuition for date dollar_figure for tuition for and date dollar_figure for tuition for date dollar_figure for tuition for and grandchild and grandchild were students at school during the years the above payments were made by decedent with the exception of the date payment all payments were for tuition for years other than the year in which the payment was made beginning with the date payment decedent and school entered into written agreements regarding the payments under the agreements the payments were to be applied in payment of tuition for grandchild and grandchild for specified years the payments were not refundable if for example the grandchildren ceased to attend school then school would retain the funds furthermore decedent and father the parent of grandchild and grandchild agreed that if the cost of tuition at school increased with respect to any year then school would be paid the additional funds necessary to cover the increase in tuition cost father provided a letter to the school confirming his agreement to pay any tuition increase not paid_by decedent law and analysis sec_2503 provides that any qualified_transfer shall not be treated as a transfer of property by gift under sec_2503 a qualified_transfer includes any amount_paid on behalf of an individual-- a as tuition to an educational_organization described in sec_170 for the education or training of such individual sec_25_2503-6 of the gift_tax regulations provides that the unlimited exclusion is permitted for tuition expenses of full-time or part-time students paid directly to the qualifying educational_organization providing the education the exclusion is available only for amounts paid as direct tuition costs sec_25_2503-6 example considers a situation where the donor a transfers dollar_figure to a_trust the terms of which require the trustee to use the trust funds to pay tuition expenses for a's grandchildren the example concludes that a’s transfer to the trust is a completed_gift for gift_tax purposes and is not a direct transfer to an educational_organization and does not qualify for the unlimited exclusion under sec_2503 in the instant case grandchild and grandchild were attending school during the periods the payments were made decedent paid the amounts to school in payment of specified tuition costs with respect to designated individuals the payments were not subject_to refund and were to be forfeited in the event the grandchildren ceased to attend school thus the payments were made directly to an educational_organization to be used exclusively for the payment of specified tuition costs for designated individuals accordingly the payments constituted an amount_paid on behalf of an individual as tuition to an educational_organization for the education or training of such individual for purposes of sec_2503 this is in contrast to the situation presented in sec_25_2503-6 example where the payments were not made to an educational_organization in payment of specific tuition costs for a designated individual accordingly we conclude that decedent's payments qualify as qualified transfers under sec_2503 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
